Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The filed information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention is directed to obtaining an utterance input from a user agent; collecting context data of the utterance input from the user agent, wherein the context data describes circumstances of the utterance input; generating a context tag based on the context data, wherein the context tag corresponds to the utterance input; selecting a ground truth, wherein the selecting includes using the utterance input and the context tag, wherein the ground truth includes an utterance and an intent, wherein the utterance of the ground truth is semantically identical to the utterance input, and wherein the intent of the ground truth is a processor (claims 19, 20) is considered as a generic computer structure that serves to perform generic computer functions that are well understood.  Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 5-16 and 18 further describe the claimed context data, the updating process of the ground truth. They do not amount to significantly more than the abstract idea as they do not apply the judicial exception to a particular application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, claims 1, 5-16, and 18-20 are directed to an abstract idea, and are not patent eligible.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10572826.  Although the conflicting claims are not identical, they are not patentably distinct from each other because pending claims of the instant application merely broadens the scope of the claims of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 2016/0125048) in view of Singhal (US 20160034514).
As per claim 1, Hamada teaches obtaining an utterance input from a user agent ([0026], [0037], receiving a user natural language request);
collecting context data of the utterance input from the user agent, wherein the context data describes circumstances of the utterance input ([0026], [0027], context and semantic information including user intention, history, date , and location by performing analysis on a received natural language request for recommending items. see the example of [0029]-[0035], wherein in response to the input of a natural language request in which "wish to give a farewell party to a same-age colleague on the next weekend", context data describing circumstances of the utterance input was collected, and used to generate context tags. [0155], the natural language input is a voice input);
generating a context tag based on the context data, wherein the context tag corresponds to the utterance input ([0069], generating the context tag; and [0113], the context tag generator refers to a group of rules called the context tag dictionary 102, and performs an operation for mapping arbitrary phrases included in the natural language request D1 to context tags, see the example of [0029]-[0035], wherein in response to the input of a natural language request in which "wish to give a farewell party to a same-age colleague on the next weekend", context data describing circumstances of the utterance input was collected, and used to generate context tags);
selecting a ground truth, wherein the selecting includes using the utterance input and the context tag, wherein the ground truth includes an utterance and an intent, wherein the utterance of the ground truth is semantically identical to the utterance input, and wherein the intent of the ground truth is semantically consistent with the context tag (in addition to claim 2, wherein said, a context tag dictionary that stores therein a context tag, which straightforwardly represents a context, in association with a phrase which is semantically similar to the context tag, wherein when a phrase extracted from the natural language request which is input matches with the context tag stored in the context tag dictionary, the context information generator outputs the context tag as the context information, and when a phrase extracted from the natural language request which is input matches with a phrase stored in the context tag dictionary, the context information generator outputs the context tag, which is stored in association with the phrase in the context tag dictionary, as the context information, the examiner refers to Hamada’s paragraphs [0029]-[0035], wherein the used device receives a request "wish to give a farewell party to a same-age colleague on the next weekend".  Based on keywords “farewell party”, “same age colleagues”, and “weekend”, dictionary tags “banquet”, “colleagues” are generated based on semantic and intent similarities, i.e. stores having an easy co-occurrence with the tags "banquet" and "colleague", such as stores that are open on weekend and having a track record of often being used for banquets involving colleagues.  Stores unlikely to meet the user intentions are eliminated due to the narrowing operation, and that the stores high likely to meet the user intentions are given priority; the recommendation result suitable to the user preference is output. See also, Fig. 8, and [0067]-[0068] for context tags and associated trigger words.  See also, [0080], selecting the recommended items list); and 
updating the ground truth, wherein the updating includes attaching the context tag ([0073], adding, to an output buffer, a context tag matching with the word or the phrase retrieved from the input utterance).
Hamada does not explicitly disclose the term ground truth.  Singhal in the same field of endeavor teaches a system for generating contexts for identified text items, then indexes the identified items in the database using the generated contexts thereby enabling users to search the database for items of interest using a ground truth of multiple data sets (Abstract, and [0095]).  Therefore, it would have been obvious at the time the application was filed to use the ground truth method of Singhal with the system of Hamada, in order to provide better result in data mining and extraction.
 As per claim 2, Hamada teaches wherein the selecting includes invoking a machine learning process with the utterance input and the context tag so that the machine learning process provides a first ground truth having a first utterance and a first intent ([0080], [0121]-[0123], selecting the recommended items list, wherein a machine-learning-based learning operation and an estimating operation is performed using training data.).
As per claim 3, Hamada teaches wherein the updating the ground truth includes updating a first ground truth so that the first ground truth includes the context tag, and training a machine learning process using first training data, wherein the first training data used to train the machine learning process includes the first ground truth tagged with the context tag and having the first utterance and the first intent ([0073], wherein context tags are added, and [0080], [0121]-[0124], wherein a machine-learning-based learning operation and an estimating operation is performed using training data).  
As per claim 4, Hamada teaches wherein the selecting includes invoking a machine learning process with the utterance input and the context tag so that the machine learning process provides a first ground truth having a first utterance and a first intent, wherein the updating the ground truth includes updating the first ground truth so that the first ground truth includes the context tag, and training the machine learning process using first training data, wherein the first training data used to train the machine learning process includes the first ground truth tagged with the context tag and having the first utterance and the first intent ([0073], [0080], [0121]-[0124], wherein context tags are added, selecting the recommended items list, wherein a machine-learning-based learning operation and an estimating operation is performed using training data.).
As per claim 5, Hamada teaches wherein the context data is absent of data derived from the utterance input ([0027], externally- observed information (such as the date and the location.  See also, [0134] for image contextual information).
 As per claim 6, Hamada teaches wherein the context data is absent of data derived from the utterance input ([0027], externally- observed information (such as the date and the location.  See also, [0134] for image contextual information).  As to the context data of the utterance includes manually input data, metadata of a page from which the utterance input has been provided, and login information of a user, see Hamada, [0026]-[0027] and  Singhal, [0026]. 
As per claim 7, Hamada teaches wherein the context data is absent of data derived from the utterance input ([0027], externally- observed information (such as the date and the location.  See also, [0134] for image contextual information).  As to the context data of the utterance see Hamada, [0026]-[0027], [0082]-[0083] for user ID, and Singhal, [0026]. 
As per claim 8, Hamada teaches wherein the context data is absent of data derived from the utterance input, and wherein the context data of the utterance includes login information of a user ([0027], externally- observed information (such as the date and the location.  See also, [0134] for image contextual information and [0082]-[0083] for user ID. See also, Singhal, [0026]).      
As per claim 9, Hamada teaches wherein the context data is absent of data derived from the utterance input, and wherein the context data of the utterance includes metadata of a page from which the utterance input has been provided, and login information of a user ([0027], externally- observed information (such as the date and the location.  See also, [0134] for image contextual information and [0082]-[0083] for user ID.  See also, Singhal, [0026]).      
As per claim 10, Hamada teaches updating the training data so that the training data includes the ground truth as tagged with the context tag ([0073], adding, to an output buffer, a context tag matching with the word or the phrase retrieved from the input utterance.).
As per claim 11, Hamada teaches wherein the user agent runs in a retail website, and wherein the context data of the utterance includes a department name of a page from which the utterance input has been provided, a product type of the page, previous search terms used by a user, and search details selected by the user (Hamada, Fig. 4, [0046]-[0047]).
  As per claim 12, Hamada teaches wherein the context data is absent of data derived from the utterance input, and wherein the context data of the utterance includes manually input data, metadata of a page from which the utterance input has been provided, and login information of a user ([0026]-[0027], externally- observed information (such as the date and the location, [0134] for image contextual information, [0082]-[0083] for user ID. See also, Singhal, [0026]), wherein the user agent runs in a retail website, and wherein the context data of the utterance includes a department name of a page from which the utterance input has been provided, a product type of the page, previous search terms used by a user, and search details selected by the user (Hamada, Fig. 4, [0046]-[0047]), wherein the generating comprises selecting an instance from the context data for the context tag, wherein the instance is associated with a first intent of the utterance input, wherein the instance distinguishes the first intent from a second intent, wherein the utterance input means both the first intent and the second intent, and assigning the context tag for the END920160517US02Page 17 of 21utterance input with the instance (Hamada, necessarily disclosed as the used system generates multiple candidates for each utterance and narrows down the candidates based on tags and associated contextual information, [0041]-[0045]), wherein the selecting comprises discovering one or more ground truth that has respective utterance identical to the utterance input, ascertaining that an intent of a certain ground truth from the discovering is semantically relevant to the context tag by examining respective intent of the one or more ground truth from the discovering, and determining the certain ground truth as a ground truth corresponding to the utterance input and the context tag (Hamada, necessarily disclosed within the process of the semantic analysis based on the inner information and external information, and narrowing the data sets to provide the user with a recommendation that meet his intention [0026]-[0035]).
  	As per claim 13, Hamada teaches the context data of the utterance is selected from the group consisting of a manual input, metadata of a page from which the utterance input has been provided, and login information of a user ([0026]-[0027], [0161], [0082-[0085], [0134], [0155]).  
As per claim 14, Hamada teaches wherein the user agent runs in a retail website, and wherein the context data of the utterance input is selected from the group consisting of a department name of a page from which the utterance input has been provided, a product type of the page, previous search terms used by a user, and search details selected by the user (Hamada, Fig. 4, [0046]-[0047]). 
As per claim 15, Hamada teaches selecting an instance from the context data for the context tag, wherein the instance is associated with a first intent of the utterance input, wherein the instance distinguishes the first intent from a second intent, wherein the utterance input means both the first intent and the second intent; and assigning the context tag for the utterance input with the instance (Hamada, necessarily disclosed as the used system generates multiple candidates for each utterance and narrows down the candidates based on tags and associated contextual information, [0041]-[0045]).
As per claim 16, Hamada teaches the selecting comprising: discovering one or more ground truth that has respective utterance identical to the utterance input; ascertaining that an intent of a first ground truth from the discovering is semantically relevant to the context tag by examining respective intent of the one or more ground truth from the discovering; and determining the first ground truth as a ground truth corresponding to the utterance input and the context tag (necessarily disclosed within the process of the semantic analysis based on the inner information and external information, and narrowing the data sets to provide the user with a recommendation that meet his intention [0026]-[0035]).  
As per claim 17, Hamada teaches wherein the selecting is performed by use of a machine learning process (Hamada, [0080]).  
As per claim 18, Hamada teaches wherein the ground truth from the updating includes an utterance, the context tag, and an intent, such that the ground truth disambiguates the utterance according to the context tag and such that the intent of the ground truth is utilized to interpret the utterance input that is identical to the utterance of the ground truth ([0073], wherein context tag matching with the word or the phrase retrieved from the input utterance is added to the buffer, and disambiguating the meaning of a phrase extracted from the natural language request when it matches with the context tag stored in the context tag dictionary).
As per claim 19, Hamada teaches a computer readable medium ([0162]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claim 1. 
As per claim 20, Hamada teaches a one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method for disambiguating training data in natural language classification ([0162]-[0164]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 1, as system claim 20 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDELALI SERROU/Primary Examiner, Art Unit 2659